462 F. Supp. 2d 931 (2006)
Lyle LYERLA, d/b/a Wildewood Construction, Plaintiff,
v.
AMCO INSURANCE COMPANY, Defendant.
No. 06-679 GPM.
United States District Court, S.D. Illinois.
October 12, 2006.
Jimmy D. Ellis, Burkart Law Offices, Maryville, IL, for Plaintiff and Counter Defendant.
Robert W. Cockerham, Brown & James, St. Louis, MO, for Defendant.

ORDER
MURPHY, Chief Judge.
This matter is before the Court sua sponte on review of the jurisdictional allegations of the amended notice of removal filed by Defendant AMCO Insurance Company ("AMCO") on September 29, 2006 (Doc. 9). AMCO's amended notice of removal alleges "[u]pon information and belief' that Plaintiff Lyle Lyerla is a citizen of Illinois and that Wildewood Construction is a sole proprietorship of which Lyerla is the sole proprietor. Doc. 9 ¶ 2, ¶ 3. Allegations of federal subject matter jurisdiction may not be made on the basis of information and belief, only personal knowledge. See America's Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir.1992); Mifflin v. Clark, Civil No. 04-4092-GPM, 2006 WL 1380017, at *1 (S.D.Ill. May 15, 2006); In re Sage Enters., Inc., No. 04 B 05548, 04 A 03014, 2006 WL 1722582, at *7 (Bkrtcy.N.D.Ill. Apr. 28, 2006); Alsup v. 3-Day Blinds, No. Civ. 05-287-GPM, 2005 WL 2094745, at *3 (S.D.Ill. Aug. 25, 2005); Smith v. Pfizer, Inc., No. 05-CV-0112-MJR, 2005 WL 3618319, at *1 (S.D.Ill. Mar. 24, 2005). See also Huff v. UGI Corp., No. 1:06-CV-180, 2006 WL 2385286, at *1 n. 2 (N.D.Ind. Aug. 16, 2006). Therefore, AMCO is ODERED to file a second amended notice of removal that omits any reference to "information and belief' in its jurisdictional allegations not later than ten (10) days from the date of entry of this Order.
IT IS SO ORDERED.